Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the species at [0006] – [0009], as set forth in the Office action mailed on 9/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-6 and 8-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Hetherington (US Pub No. 2006/0004995), teaches: An apparatus (FIG. 2, Core 100), comprising:
a plurality of execution pipelines (FIG. 2, at least units 210, 220, 230, and 240), including first and second execution pipelines configured to concurrently perform operations for respective instructions (FIG. 2, Execution units 210a and 210b);
a shared circuit (FIG. 2, Load store unit 230) that is accessed by the second execution pipeline via the first execution pipeline (FIG. 2, execution unit 210a can access the LSU 230 through execution unit 210b by using FPGU 220, note the connection lines from 210a to 220 to 210b to 230); and
a decode circuit (FIG. 2, Decode unit 208 as part of Instruction fetch unit 200) configured to:
assign a first program thread to the first execution pipeline and a second program thread to the second execution pipeline ([0034]); and
select between the first program thread and the second program thread in response to determining that respective instructions from the first and second program threads are concurrently available for dispatch ([0026] “More specifically, in one embodiment each of cores 100 may be configured to perform fine-grained multithreading, in which each core may select instructions to execute from among a pool of instructions corresponding to multiple threads, such that instructions from different threads may be scheduled to execute adjacently” the pool of threads denoting concurrently available), wherein the respective instructions utilize the shared circuit ([0027] “Each of execution units 210a-b is coupled to both a floating point/graphics unit (FGU) 220 and a load store unit (LSU) 230.”).
While Hetherington does teach a first execution pipeline (Execution unit 1 210b) and second execution pipeline (Execution Unit 0 210a) it does not specifically note that the second execution pipeline does not have direct access to the shared circuit, in fact it has explicit access. Accordingly Hetherington fails to explicitly disclose “wherein the second execution pipeline does not have direct access to the shared circuit” as claimed in view of the rest of the limitations in claim 1 and in the context of thread assignment.
Further, one of ordinary skill would not be motivated to reduce access to the load/store unit in Hetherington in order to make the changes obvious as doing so would have no real motivation absent hindsight reasoning. While it’s generally known to have shared elements in pipelines the idea of one pipeline or execution unit having direct access to the shared circuit while another does not is not documented in this context, i.e. thread assignment as detailed in the later half of claim 1, in the art. Accordingly the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183